                       Case 3:20-cr-00057-JRW Document 16 Filed 06/17/20 Page 1 of 2 PageID #: 38




                                                UNITED STATES DISTRICT COURT
                                                WESTERN DISTRICT OF KENTUCKY
                                                        AT LOUISVILLE
                                                      (Filed Electronically)


                         CRIMINAL ACTION No. 3:20-MJ-402
                         UNITED STATES OF AMERICA,                                                   PLAINTIFF,


                         vs.


                         CHANNEL LEWIS,                                                            DEFENDANT.


                                             NOTICE OF SUBSTITUTION OF COUNSEL

                                Comes the Office of the Federal Defender for the Western District of Kentucky,

                         assigned counsel herein, and gives notice to the Court that Assistant Federal Defender Don

                         Meier has been substituted as counsel of record for defendant in the above-styled action.

                                Federal Defender Scott T. Wendelsdorf should be removed from PACER as counsel

                         of record, and the Clerk is hereby requested to terminate any further electronic notices to

                         said attorney regarding this action.


                                                                          /s/ Donald J Meier
                                                                          Assistant Federal Defender
                                                                          200 Theatre Building
                                                                          629 Fourth Avenue
                                                                          Louisville, Kentucky 40202
                                                                          (502) 584-0525

                                                                          Counsel for Defendant.



   Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808
                       Case 3:20-cr-00057-JRW Document 16 Filed 06/17/20 Page 2 of 2 PageID #: 39




                                                            CERTIFICATE

                               I hereby certify that on June 17, 2020, the foregoing notice was sent by electronic
                         transmission through the Court’s ECF system to the United States. I also certify that on
                         June 17, 2020, a copy of this motion was served on the defendant by mailing same to
                         Ms..Channel Lewis.




                                                                         s/ Donald J Meier




   Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808                                                  2
